DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claim 27 is objected to because of the following informalities: the phrase “depending on the measured activity and to the predictive model” should recite --depending on the measured activity and the predictive model--.  Appropriate correction is required.
Claim 29 is objected to because of the following informalities: the term --patient’-- in line 2 should be “patient” (without an apostrophe).  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 14, 15, 20, 21, 23-26, and 28 and those dependent therefrom are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1, 14, 15, 20, 21, 23-26, and 28: As described in the 35 U.S.C. 112 2nd paragraph rejections below, the disclosure does not provide adequate structure to perform the claimed functions for the following limitations that invoke 35 U.S.C. 112, sixth paragraph: 
Claim 1: electronic control means operating in accordance with a predictive model of urinary leakage based on the activity of the patient;
Claim 14: means to measure the respiratory rate of the patient;
Claims 15 and 28: detection means;
Claim 15: storage means;
Claim 15: processing means;
Claims 20, 21, and 23-26: safety means;
Claims 23-25: external control means;
The specification therefore does not demonstrate that Applicant has made an invention that achieves the claimed function because the invention is not described in sufficient detail that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.
Claims 1 and 27: operating in accordance with a predictive model of urinary leakage is a computer-implemented functional limitation. While the specification discloses the electronic control means is configured to actuate the compression means in accordance with various parameters, such as a change in a ratio between intra-vesical pressure and urethral pressure [0025], acceleration correlated to trigger thresholds [0037], intra-vesical or abdominal pressure [0039-0042], abdominal or bladder muscle activity [0043-45], or perineal muscle contractions [0046], the specification fails to disclose an actual predictive model of urinary leakage based on the activity of the patient. Therefore the algorithm or steps for performing the claimed function are not explained in sufficient detail that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention because one of ordinary skill in the art would not understand how the inventor intended the function to be performed. Note: this rejection still applies even if 35 U.S.C. 112, sixth paragraph is not invoked.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 14, 15, 20-26, 28, and 30 and those dependent therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1: the limitation “electronic control means” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification disclose an electronic control box 2/processor configured to actuate the compression means in accordance with various parameters, such as a change in a ratio between intra-vesical pressure and urethral pressure [0025], acceleration correlated to trigger thresholds [0037], intra-vesical or abdominal pressure [0039-0042], abdominal or bladder muscle activity [0043-45], or perineal muscle contractions [0046]. However, the specification fails to disclose an actual predictive model or urinary leakage based on the activity of the patient. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claim 14: the limitation “means to measure the respiratory rate of the patient” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. No means to measure the respiratory rate of the patient is described. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claims 15 and 28: the limitation “detection means” in lines 2 and 5 respectively invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Paragraph [0041] describes the process for detecting urinary leakage. This process involves the patient pushing on the abdomen until a leak is observed, presumably by a clinician. No physical structure is recited for detecting urinary leakage and this passage is not clearly linked to the claimed function. It is unclear what, if any, elements from [0041] correspond to the claimed detection means. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claim 15: the limitation “storage means” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. No storage means is described. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claim 15: the limitation “processing means” in line 6 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. It is assumed that the processing means is a processor, however no such processor is described nor is a corresponding algorithm for processing the measurement and detection signals stored for a determined time in order to construct the predictive model. While correlating a combination of all or part of the measurement signals with the presence or absence of subsequent urinary leakage is described [0010], there is no description of how the model is constructed from these correlations, or what model results from these correlations. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claims 20, 21, and 23-26: the limitation “safety means” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Paragraphs [0047] and [0052-55] disclose the EMG of the pelvic floor can be used to command opening of the prosthesis under control of the patient and structures for wireless communication with an external control device or pressure sensors to command opening of the prosthesis and a safety valve. None of these structures is clearly linked to the claimed “safety means” and it is further unclear if the safety means would be the sensors themselves or a processor linked to the sensors. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claims 23-25: the limitation “external control means” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. External control means is mapped to external control device 6 in [0054] however no structure is provided for the external control means/device. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
For the above claims that invoke 35 U.S.C. 112, sixth paragraph, where the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function, Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claims 15 and 28: the term “significant” in claim 15 at line 7 and claim 28 at line 2 is a relative term which renders the claims indefinite. The term “significant” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what amount of time corresponds to a “significant” period of activity of the patient.
Claim 20 recites the limitation "the opening instruction given by the patient" in line 5.  There is insufficient antecedent basis for this limitation in the claim. The opening instruction was not previously recited as being given by the patient.
Claims 21-26 incorporate the indefinite subject matter of claim 20 therein.
Claim 28 recites the limitation "the detection means" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 30 recites the limitation "the opening instruction given by the patient" in line 4.  There is insufficient antecedent basis for this limitation in the claim. The opening instruction was not previously recited as being given by the patient.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1, 5, 18, and 27 is/are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Wassemann (US 2005/0240144 A1).
Claim 1: Wassemann discloses a device to prevent urinary leakage intended to be implanted in a patient, comprising: 
compression means to compress the urethra of the patient (closing element 1 illustrated in fig. 1A as a cuff; this element invokes 35 U.S.C. 112, sixth paragraph, Applicant’s specification discloses the compression means is an occlusive cuff [0020]), 
electronic control means to actuate the compression means (control unit 11 comprising a microprocessor [0167]; this element invokes 35 U.S.C. 112, sixth paragraph, Applicant’s specification discloses the electronic control means as an electronic control box2/processor [0020]), and 
measurement means to measure the activity of the patient (pressure sensor S1 provided upstream of the urethra [0013] and embedded in tissue in vicinity of the bladder [0164]; this element invokes 35 U.S.C. 112, sixth paragraph, Applicant’s specification discloses the measurement means as a pressure sensor [0024]) and coupled with the control means, the control means operating in accordance with a predictive model of urinary leakage based on the activity of the patient, so as to anticipate any urinary leakage depending on the measured activity of the patient (short-term sustained pressure loads are detected by sensor S1 and transmitted to control unit 11 which nearly simultaneously increases pressure in the cuff 1 to seal the urethra [0017]; the thresholds used by the system to trigger cuff pressure increases are variable and customized to the patient [0090, 0095, 0102, and 0139-0142]; anticipating urinary leakage upon short-term sustained pressure loads upstream of the cuff 1 and variable customized thresholds constitutes anticipating urinary leakage based on a predictive model of urinary leakage based on activity of the patient).
Claim 5: Wassemann discloses the measurement means comprise means to measure the intra-vesical pressure (absolute pressure sensor is embedded in the tissue in the vicinity of the bladder…The measured pressure will possibly not be exactly the same as the internal bladder pressure but it will be equivalent [0164]; this limitation invokes 35 U.S.C. 112, sixth paragraph, Applicant’s specification discloses an intra-vesical pressure sensor or a pressure sensor set in the vesical wall or between the pubic bone and the vesical wall [0039]).
Claim 18: Wassemann discloses the control means comprise means to actuate the compression means dynamically depending on the measured activity of the patient (different thresholds are provided to actuate the cuff to different pressure values based on different activities, e.g. laying down, miction, or high strain [0094-95]; this limitation invokes 35 U.S.C. 112, sixth paragraph, Applicant’s specification discloses means to actuate the compression means dynamically comprises the electronic control box 2/processor configure for adjusting pressure based on the situation and [0026-29] lists different pressures needed for different situations).
Claim 27: Wassemann discloses a method to control a device for the prevention of urinary leakage intended to be implanted in a patient, said device comprising compression means to compress the urethra of the patient (closing element 1 illustrated in fig. 1A as a cuff; this element invokes 35 U.S.C. 112, sixth paragraph, Applicant’s specification discloses the compression means is an occlusive cuff [0020]), electronic control means to actuate the compression means (control unit 11 comprising a microprocessor [0167]; this element invokes 35 U.S.C. 112, sixth paragraph, Applicant’s specification discloses the electronic control means as an electronic control box2/processor [0020]), and measurement means to measure the activity of the patient (pressure sensor S1 provided upstream of the urethra [0013] and embedded in tissue in vicinity of the bladder [0164]; this element invokes 35 U.S.C. 112, sixth paragraph, Applicant’s specification discloses the measurement means as a pressure sensor [0024]) and coupled with the control means [0017], the method comprising: 
measuring the activity of the patient with the measurement means (pressure peaks or short-term sustained pressure loads will be registered or recorded with the sensor device S1 [0017]), 
comparing the measured activity of the patient with a predictive model of urinary leakage based on the activity of the patient and (short-term sustained pressure loads are detected by sensor S1 and transmitted to control unit 11 which nearly simultaneously increases pressure in the cuff 1 to seal the urethra [0017]; the thresholds used by the system to trigger cuff pressure increases are variable and customized to the patient [0090, 0095, 0102, and 0139-0142] thus defining a predictive model of urinary leakage based on the activity of the patient and comparing the measured activity to the predictive model), and 
instructing the compression means depending on the measured activity and to the predictive model to anticipate a possible urinary leak (control unit 11 instructs the cuff 1 to anticipate a possible leak by increasing pressure in the cuff 1 to seal the urethra based on the measured activity (pressure loads and/or differentials) and the predictive model [0017 and 0095]).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 19, 20, 23, and 24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wassemann.
Claim 19: Wassemann discloses the compression means comprise means to apply compression of variable intensity to the urethra, ranging from low compression to full occlusion of the urethra (the closing pressure of the cuff seals the body organ [0015-0017], this is equivalent to full occlusion; at rest, the cuff provides a closing pressure but does not impair blood circulation [0015]; to begin miction, cuff pressure is decreased below the closing pressure and the electronic circuit is deactivated [0143]; this element invokes 35 U.S.C. 112, sixth paragraph, Applicant’s specification discloses the means to apply compression of variable intensity is an adjustable cuff [0020]). Wassemann does not explicitly disclose the variable intensity compression includes absolutely no compression. However, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Wassemann such that absolutely no compression is provided by the compression means at some point, such as during miction, in order to ensure complete emptying of the bladder.
Claim 20: Wassemann discloses safety means adapted to actuate the compression means to obtain absence of compression on the urethra in response to an opening instruction, and in response to a closing instruction to actuate the compression means to obtain compression of the urethra equal to the compression prior to the opening instruction given by the patient (external signal is generated to begin miction, this signal causes the actuator to decrease cuff pressure below a resting pressure and deactivate the electronic circuit [0124], this is equivalent to a “safety means”; the regulating system returns back to a first condition after any deviation from a first condition [0018] and therefore returns back to the compression prior to the opening instruction; “safety means” invokes 35 U.S.C. 112, sixth paragraph, Applicant’s specification does not clearly disclose which elements correspond to the safety means therefore any prior art structure that achieves this function is considered to read on this limitation). Wassemann does not explicitly disclose full absence of compression. However, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Wassemann such that absolutely no compression is provided by the compression means at some point, such as during miction or dangerously high pressure build up in the bladder, in order to ensure complete emptying of the bladder.
Claim 23: Wassemann discloses the safety means are coupled with external control means adapted to allow an assistant to transmit an opening or closing instruction to the safety means (miction is controlled via unidirectional RF data transmission from an external device [0124-0125 and 0185], an assistant would be able to transmit this signal rather than the patient; “external control means” invokes 35 U.S.C. 112, sixth paragraph, Applicant’s specification describes an external control device 6 [0054] but provides no structural details).
Claim 24: Wassemann discloses the safety means are adapted to be actuated by the external control means via radio waves [0185].

Claims 2, 7, 9-12, 16, 17, and 25 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wassemann in view of Gross (US 2002/0062060 A1).
Claim 2: Wassemann fails to disclose the measurement means comprise means to measure the position and movement of the patient. However, Gross discloses a system for anticipating incontinence including a variety of sensors including means to measure the position and movement of the patient (acceleration sensors [0118]; this element invokes 35 U.S.C. 112, sixth paragraph, Applicant’s specification discloses the means to measure the position and movement of the patient is an accelerometer [0024 and 0032]; acceleration sensors are equivalent to accelerometers). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Wassemann to include means to measure the position and movement of the patient, such as an accelerometer or acceleration sensor, because Gross discloses these types of sensors are useful in determining when incontinence is likely to result from short-term stress or pressure events such as coughing or laughing and thus would be a suitable compliment or replacement for the sensors disclosed by Wassemann.
Claim 7: Wassemann fails to disclose the measurement means comprise means to measure the activity of a muscle. However, Gross discloses a system for anticipating incontinence including a variety of sensors including means to measure the activity of a muscle (electromyograph sensor [0105 and 0118]; this element invokes 35 U.S.C. 112, sixth paragraph, Applicant’s specification discloses the means to measure the activity of a muscle comprises electromyograph (EMG) or mechanomyograph (MMG) sensors [0043]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Wassemann to include means to measure the muscle activity of the patient, such as an EMG sensor, because Gross discloses these types of sensors are useful in determining when incontinence is likely to result from short-term stress or pressure events such as coughing or laughing and thus would be a suitable compliment or replacement for the sensors disclosed by Wassemann.
Claim 9: Gross discloses the means to measure the activity of a muscle comprise an electromyograph sensor intended to be placed through said muscle to measure the electric potential generated by contractions of said muscle (EMG sensor comprises electrodes 27 and 29 which are flexible intramuscular-type wire electrodes that can be can be easily and permanently anchored in the muscle [0110]).
Claims 10-12: Gross discloses the means to measure the activity of a muscle comprise means to measure the activity of at least one portion of one of the rectus abdominis muscles, pelvic muscles, or detrusor muscle (EMG sensor comprising electrodes 27 and 29 are configured to be placed within a muscle [0110] such as a pelvic floor muscle [0112] and is also configured to be placed within and measure the activity of the rectus abdominis muscles or detrusor since this type of sensor could be placed within any muscle; this element invokes 35 U.S.C. 112, sixth paragraph, Applicant’s specification discloses the means to measure the activity of at least one portion of one of the rectus abdominis muscles, pelvic muscles, or detrusor comprises an EMG or MMG sensor [0043, 0045, 0046]).
Claim 16: Wassemann discloses means to measure filling of the bladder of the patient (volume changes are measured via ultrasound [0020]; this element invokes 35 U.S.C. 112, sixth paragraph, Applicant’s specification discloses the means to measure filling of the bladder of the patient is a miniature ultrasound sensor [0051]). Wassemann fails to disclose the means to measure filling is a miniature ultrasound sensor and the predictive model of urinary leakage being further based on filling of the bladder of the patient. However, Gross discloses means to measure filling of the bladder comprising a miniature ultrasound sensor 44 and considers bladder fullness when anticipating urinary leakage (“When the bladder is empty, there is no need to actuate electrodes 27 and 29, even when a transient increase in the electromyogram (EMG) signal, as described hereinbelow, indicates an increase in abdominal pressure” [0115]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Wassemann such that the means to measure filling of the bladder comprising a miniature ultrasound sensor 44 and the predictive model of urinary leakage being further based on filling of the bladder of the patient, as taught by Gross, because Wassemann already specifies using ultrasound to measure volume changes, and providing the miniature ultrasound sensor of Gross would allow the system to perform this function. Furthermore, the predictive model of urinary leakage being further based on filling of the bladder of the patient would provide more accurate information as to when urethral compression is needed, thus reducing the frequency of compression.
Claim 17: Gross discloses the means to measure filling of the bladder comprise an ultrasound sensor intended to be implanted in the patient to visualize the bladder (sensor 44 [0115]).
Claim 25: Wassemann, as applied to claim 23, fails to disclose the safety means are adapted to be actuated by the external control means via magnetic waves. However, Gross discloses an external control device for communicating with an implant for incontinence treatment which generates a modulated magnetic field to communicate with a receiver, which preferably senses the field using a Hall effect transducer [0131]. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Wassemann so that the safety means are adapted to be actuated by the external control means via magnetic waves, as such a modification amounts to simple substitution of one known means of communication (RF waves) for another (magnetic waves) to achieve the predictable result of communication between an implant and an external control device. Gross further lists magnetic field communication as a known alternative to inductive coupling [0131].

Claims 3 and 8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wassemann in view of Gross as applied to claims 2 and 7 above, and further in view of Gerber (US 2008/0300449 A1).
Claim 3: Wassemann, as modified by Gross, discloses the means to measure the position and movement of the patient comprises an acceleration sensor (Gross [0118]) but fails to disclose an accelerometer comprising one or more measurement axes. However, Gerber discloses a system for evaluating incontinence comprising at least one accelerometer comprising one or more measurement axes for measuring position and movement of the patient [0057]. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Wassemann in view of Gross such that the acceleration sensors are accelerometers comprising one or more measurement axes, as taught by Gerber, as such a modification amounts to simple substitution of one known acceleration sensor for another to achieve predictable results of measuring position and movement of the patient.
Claim 8: Wassemann, as modified by Gerber, fails to disclose the means to measure the activity of a muscle comprises a mechanomyograph sensor intended to be placed on said muscle to measure the movements generated by contractions of said muscle. However, Gerber discloses a system for evaluating incontinence comprising means to measure the activity of a muscle comprises a mechanomyograph sensor intended to be placed on said muscle to measure the movements generated by contractions of said muscle (bonded piezoelectric crystals detect muscle activity in addition to patient movement [0073]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Wassemann in view of Gross such that the means to measure the activity of a muscle comprises a mechanomyograph sensor intended to be placed on said muscle to measure the movements generated by contractions of said muscle, as taught by Gerber, because the MMG sensor/bonded piezoelectric crystals have the added benefit of detecting body motion, footfalls, and other impact events (Gerber [0073]) all of which would influence continence and could result in higher pressures on the bladder or urethra.

Claim 4 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wassemann in view of Sultan (US 6135945 A1).
Claim 4: Wassemann fails to disclose the measurement means comprises means to measure the intra-abdominal pressure of the patient. However, Sultan discloses a system for actuating a device to close the urethra upon sudden pressure increases comprising means to measure the intra-abdominal pressure of the patient (intra-abdominal pressure sensor 1, col. 5, lines 8-9; this element invokes 35 U.S.C. 112, sixth paragraph, Applicant’s specification discloses the means to measure the intra-abdominal pressure of the patient is an abdominal pressure sensor). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Wassemann to include means to measure the intra-abdominal pressure of the patient, because Sultan discloses these types of sensors are useful in determining when incontinence is likely to result from short-term stress or pressure events such as coughing or laughing (col. 2, lines 25-32) and thus would be a suitable compliment or replacement for the sensors disclosed by Wassemann.

Claim 6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wassemann in view of Forsell (US 2003/0060893 A1).
Claim 6: Wassemann fails to disclose the measurement means comprises means to measure the endo-urethral pressure of the patient. However, Forsell discloses a system for controlling a restriction device around the urethra based on a sensed physical parameter of the patient including means to measure the endo-urethral pressure of the patient (pressure sensor for directly sensing the pressure in the urethra (endo-urethral) [0039]; this element invokes 35 U.S.C. 112, sixth paragraph, Applicant’s specification discloses the means to measure the endo-urethral pressure of the patient is a urethral pressure sensor [0042]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Wassemann to include means to measure the endo-urethral pressure of the patient because Forsell discloses these types of sensors are useful in controlling operation of a urethral restriction device and thus would be a suitable compliment or replacement for the sensors disclosed by Wassemann.

Claims 13 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wassemann in view of Gerber (US 2008/0300449 A1).
Claims 13 and 14: Wassemann fails to disclose the measurement means comprise means to measure heart rate of the patient or means to measure respiratory rate of the patient. However, Gerber discloses a system for evaluating incontinence comprising means to measure heart rate of the patient and means to measure respiratory rate of the patient (heart rate and respiratory rate sensors [0058] and/or pacemaker [0128]; these elements invoke 35 U.S.C. 112, sixth paragraph, Applicant’s specification discloses the means to measure a heart rate is a pacemaker [0031], the means to measure the respiratory rate of the patient is not described). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Wassemann to include means to measure the heart rate and respiratory rate of the patient because Gerber discloses these types of sensors are useful in controlling operation of a urethral restriction device and thus would be a suitable compliment or replacement for the sensors disclosed by Wassemann.

Claims 15 and 28 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wassemann in view of Connors (US 2003/0229263 A1).
Claim 15: Wassemann discloses performing external urodynamic examination and collecting measurement data while the patient performs defined physical actions and using this information to automatically program the implant [0159]. This amounts to processing means to process the measurement and detection signals in order to construct the predictive model of urinary leakage of the patient by correlating a combination of all or part of the measurement signals with the results of urodynamic testing, so that the predictive model allows anticipation of a possible urinary leak depending on the measured activity of the patient (“processing means” invokes 35 U.S.C. 112, sixth paragraph; as noted above, the specification fails to disclose the corresponding structure for the processing means; the software/computer combination of Wassemann is considered equivalent to this limitation).
 	Wassemann fails to disclose:
detection means intended to be arranged on the patient to detect urinary leakage, storage means to store measurement and detection signals respectively derived from the measurement means and the detection means, and the processing means correlating a combination of all or part of the measurement signals with the presence or absence of a subsequent urinary leak.
However, Connors discloses a technique for determining a predictive model of urinary leakage comprising:
detection means intended to be arranged on the patient to detect urinary leakage (this limitation invokes 35 U.S.C. 112, sixth paragraph, Applicant’s specification fails to disclose corresponding structure for the claimed detection means but does disclose a process for detecting urinary leakage involving the patient pushing on the abdomen until a leak is observed, presumably by a clinician; Connors discloses detecting urinary leakage in the same way, by visually identifying a leakage when pressure is exerted on the bladder upon tightening of the abdominal muscles [0260];
storage means to store measurement and detection signals respectively derived from the measurement means and the detection means (most recent pressure data points are recorded when a leak is detected [0260]); and
processing means to process the measurement and detection signals stored for a determined time corresponding to a significant period of activity of the patient, in order to construct the predictive model of urinary leakage of the patient by correlating the measurement signals with the presence or absence of a subsequent urinary leak (measurements are taken over a time during which the patient tightens abdominal and pelvic muscles (considered a “significant” period of activity), pressure data is recorded at the time a leakage is detected in order to allow for prediction of urinary leakage [0260]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Wassemann to include detection means, storage means, and processing means configured to correlated the measurement and detections signals with the presence or absence of a urinary leak, as taught by Connors, because Connors discloses this is a typical technique for determining leak point pressure for use in programming a device for treating incontinence.
Claim 28: Wassemann discloses the method further comprises:
for a determined time corresponding to a significant period of activity of the patient, measuring the activity of the patient with the measurement means, and recording corresponding measurement signals, simultaneously performing external urodynamic examination and recording corresponding detection signals (performing external urodynamic examination and collecting measurement data while the patient performs defined physical actions and using this information to automatically program the implant [0159]; measurements are taken over a time during which the patient performs defined physical actions, which is considered a “significant” period of activity [0159]; measurement signals are recorded since they are evaluated and used by the software to automatically program the implant [0159])
determining the trend in measurement signals preceding each detected urinary leak, and constructing the predictive model of urinary leakage of the patient, by correlating a given measurement signal with the presence or absence of a subsequent urinary leak, so that the predictive model can be used to anticipate any urinary leak depending on the measured activity of the patient (automatically programming the implant to function in the manner described by Wassemann by considering measurement data together with urodynamic testing [0159] amounts to determining the trend in measurement signals preceding a detected urodynamic event and constructing the predictive model by correlating a combination of all or part of the measurement signals with the results of urodynamic testing, so that the predictive model allows anticipation of a possible urinary leak depending on the measured activity of the patient).
Wassemann discloses urodynamic testing generally and fails to disclose detecting urinary leaks specifically with detection means arranged on the patient to detect any leaks and subsequently determining the trend in measurement signals preceding each detected urinary leak. However, Connors discloses a technique for determining a predictive model of urinary leakage comprising:
detection means intended to be arranged on the patient to detect urinary leakage (this limitation invokes 35 U.S.C. 112, sixth paragraph, Applicant’s specification fails to disclose corresponding structure for the claimed detection means but does disclose a process for detecting urinary leakage involving the patient pushing on the abdomen until a leak is observed, presumably by a clinician; Connors discloses detecting urinary leakage in the same way, by visually identifying a leakage when pressure is exerted on the bladder upon tightening of the abdominal muscles [0260]; and
determining the trend in measurement signals preceding each detected urinary leak and using this trend to anticipate any urinary leak depending on the measured activity of the patient (pressure data is recorded at the time a leakage is detected in order to allow for prediction of urinary leakage [0260]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Wassemann to include detecting urinary leaks specifically with detection means arranged on the patient to detect any leaks and subsequently determining the trend in measurement signals preceding each detected urinary leak, as taught by Connors, because Connors discloses this is a typical technique for determining leak point pressure for use in programming a device for treating incontinence.

Claims 21, 22, and 30 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wassemann in view of Cohen (US 6862480 B2).
Claim 21: Wassemann, as applied to claim 20, fails to disclose the safety means are coupled with physiological sensors intended to be implanted in the patient, so as to enable the patient to transmit an opening or closing instruction to the safety means. However, Cohen discloses an incontinence control system comprising a plurality of physiological sensors intended to be implanted in the patient so as to enable the patient to transmit an opening or closing instruction (col. 6, lines 14-38 and col. 21, lines 5-20). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Wassemann such that the safety means are coupled with physiological sensors intended to be implanted in the patient, so as to enable the patient to transmit an opening or closing instruction to the safety means, as taught by Cohen, in order to give the patient direct control over the opening and closing of the implant.
Claim 22: Cohen further discloses the rate of increase of abdominal pressure generated by voluntary contractions is significantly smaller than the increase generated involuntarily, and further discloses a user can be taught to generate a detectable and distinguishable muscle contraction for controlling the device (col. 21, lines 11-17). Cohen therefore teaches the opening or closing instruction depends on a characteristic of the contraction that is under the user’s control but fails to disclose the opening or closing instruction depends on the frequency of contraction of said muscle. However, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Wassemann in view of Cohen such that the opening or closing instruction depends on the frequency of contraction of said muscle, rather than the rate of increase of pressure, since contracting a muscle at a specific frequency is also under the direct control of a user and any pattern or characteristic of muscle contractions that can be controlled by a user and measured by sensors would be expected to work equally well for providing the control signal.
Claim 30: Wassemann, as applied to claim 27, discloses in response to an opening instruction, the compression means reduces compression on the urethra and in response to a closing instruction, the compression means exert a compression of the urethra equal to the compression prior to the opening instruction given by the patient (external signal is generated to begin miction, this signal causes the actuator to decrease cuff pressure below a resting pressure and deactivate the electronic circuit [0124]; the regulating system returns back to a first condition after any deviation from a first condition [0018] and therefore returns back to the compression prior to the opening instruction). 
Wassemann does not explicitly disclose the compression means no longer applies any compression on the urethra in response to the opening instruction. However, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Wassemann such that no compression is provided by the compression means at some point, such as upon an opening instruction during miction or dangerously high pressure build up in the bladder, in order to ensure complete emptying of the bladder.
Wassemann fails to disclose the patient is able to give an opening or closing instruction via a physiological signal. However, Cohen discloses an incontinence control system wherein the patient is able to give an opening or closing instruction via a physiological (col. 6, lines 14-38 and col. 21, lines 5-20). It would have been obvious to one of ordinary skill in the art at the time of the invention to method of Wassemann such the patient is able to give an opening or closing instruction via a physiological signal, as taught by Cohen, in order to give the patient direct control over the opening and closing of the implant.

Claim 26 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wassemann in view of Natarajan (US 6638208 B1).
Claim 26: Wassemann fails to disclose the safety means are coupled with an internal clock, allowing the recording of the time intervals between patient voidings, and adapted to actuate the compression means to obtain total absence of compression on the urethra in the event that a maximum time interval between two voidings is exceeded. However, Natarajan discloses an incontinence apparatus with an actuator coupled with an internal clock, the internal clock allowing the recording of the time intervals between patient voidings, and actuating a valve to obtain absence of occlusion for voiding if voiding does not occur within a preset time (col. 5, Ins. 50-57, an internal clock must be present and time intervals recorded for the device to be programmed to operate at preset intervals, and to open a valve for voiding if there is no voiding within a preset time). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of Wassemann such that the safety means are coupled with an internal clock, allowing the recording of the time intervals between patient voidings, and adapted to actuate the compression means to obtain total absence of compression on the urethra in the event that a maximum time interval between two voidings is exceeded as taught by Natarajan in order to prevents hydronephrosis, hydroureter, or other distention of bladder or ureter (Natarajan col. 5, lines 50-57). Complete absence of compression is obviated by Wassemann, as discussed in the rejection of claim 20.

Claim 29 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wassemann in view of Connors, as applied to claim 28 above, and further in view of Gross.
Claim 29: Wassemann discloses measuring filling of the bladder of the patient (volume changes are measured via ultrasound [0020]). Wassemann fails to disclose the predictive model of urinary leakage being further determined based on filling of the bladder of the patient. However, Gross discloses considering bladder fullness when anticipating urinary leakage (“When the bladder is empty, there is no need to actuate electrodes 27 and 29, even when a transient increase in the electromyogram (EMG) signal, as described hereinbelow, indicates an increase in abdominal pressure” [0115]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Wassemann in view of Connors, such that the predictive model of urinary leakage is further based on filling of the bladder of the patient, as taught by Gross, because this would provide more accurate information as to when urethral compression is needed, thus reducing the frequency of compression.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE BURK KUHLMAN whose telephone number is (571)270-7130. The examiner can normally be reached Monday-Friday 8:00 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CATHERINE B KUHLMAN/Primary Examiner, Art Unit 3791